Name: Commission Implementing Decision (EU) 2019/82 of 17 January 2019 amending the Annex to Implementing Decision (EU) 2016/2009 approving the vaccination programmes against lumpy skin disease submitted by the Member States (notified under document C(2019) 105) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  means of agricultural production;  health
 Date Published: 2019-01-21

 21.1.2019 EN Official Journal of the European Union L 18/48 COMMISSION IMPLEMENTING DECISION (EU) 2019/82 of 17 January 2019 amending the Annex to Implementing Decision (EU) 2016/2009 approving the vaccination programmes against lumpy skin disease submitted by the Member States (notified under document C(2019) 105) (Only the Bulgarian, Croatian and Greek texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 19(1)(a) and (3)(a) and Article 19(6) thereof, Whereas: (1) Directive 92/119/EEC lays down general control measures to be applied in the event of an outbreak of certain animal diseases, including lumpy skin disease (LSD). These control measures include the establishment of protection and surveillance zones around the infected holding, and they also provide for emergency vaccination in the case of an outbreak of LSD in addition to other control measures. (2) In August 2015, LSD was confirmed in Greece for the first time. In 2016, there were cases of LSD in Bulgaria and additional cases in Greece, as well as in a number of neighbouring third countries. In 2017, LSD was present to a lesser extent in South-East Europe, with a large scale recurrence of the disease in Albania, and a few additional sporadic outbreaks in Greece and the former Yugoslav Republic of Macedonia. (3) In response to the outbreaks of LSD, the affected Member States, namely Greece and Bulgaria, as well as the affected neighbouring third countries, implemented mass vaccination programmes of their live bovine animals and captive wild ruminants. In 2016 and 2017, Croatia, where LSD has not occurred to date, also implemented a mass vaccination programme against LSD, as a preventive measure in view of the epidemiological situation in neighbouring Member States and third countries. The vaccination programmes against LSD in Greece, Bulgaria and Croatia were approved by the Commission under Commission Implementing Decision (EU) 2016/2009 (4), and those three Member States are duly listed in the Annex to that act as having approved vaccination programmes against LSD. (4) In 2018, there has been a further improvement of the LSD epidemiological situation and no case of LSD has been reported in any Member State or in any neighbouring third country in South-East Europe, excluding Turkey. During the same year, mass vaccination against LSD has continued in all the Member States and in neighbouring third countries in South-East Europe that have been affected by LSD. (5) Since the beginning of 2018, Croatia stopped vaccination against LSD in view of the favourable epidemiological situation in that Member State and in neighbouring countries. Instead, Croatia started implementing a LSD surveillance programme that was approved by the Commission. That surveillance programme involves clinical, virological and serological surveillance with an emphasis on high risk areas, situated close to Member States and neighbouring third countries where outbreaks of LSD have been reported in recent years. According to a report, submitted by Croatia to the Commission on 13 October 2018, the results of the clinical, virological and serological surveillance indicate that there is no evidence of the presence of LSD in its territory. (6) As a result, Croatia should no longer be included in the list of Member States with an approved vaccination programme against LSD, since LSD vaccination is no longer carried out in that Member State. (7) The Annex to Implementing Decision (EU) 2016/2009 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/2009 is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Bulgaria, the Hellenic Republic and the Republic of Croatia. Done at Brussels, 17 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) Commission Implementing Decision (EU) 2016/2009 of 15 November 2016 approving the vaccination programmes against lumpy skin disease submitted by the Member States (OJ L 310, 17.11.2016, p. 66). ANNEX ANNEX  The vaccination programme submitted by Greece.  The vaccination programme submitted by Bulgaria.